DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 8/22/22. 

1.	Claim 6 and 15 are objected to.
	Claims 1-20 are pending.
	Claims 1-5, 7-14 and 16-20 are rejected.

Response to Arguments
2.	Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
Applicant states:
A:	The combination of Rowan and Ashani fails to teach or suggest each and every feature of independent claim 1. For example, Rowan and Ashani do not teach or suggest "based on the validating of the ML model, determining a confusion metric for each distinct pair of labels in the plurality of ML model-generated labels," as recited by claim 1.
Response to A:  The Examiner disagrees. Ashani teaches if the manual validation shows a substantial disagreement (confusion metric) between the labels assigned to the data pieces of the second set by the ensemble (ensemble of ML utilities) and the correct labels assigned by a human user, then the scoring and/or thresholds of the ensemble may be changed (hence, validation indicates need to change. Threshold indicates confusion metric) and the automatic processing of the results from the different utilities of the ensemble may be performed again with the new scoring and/or thresholds. In another variant, if the manual validation shows a substantial disagreement between (comprises comparing of ML generated labels) the labels assigned to the data pieces of the second set by the ensemble (labels assigned by ensemble are ML generated) and the correct labels assigned by a human user, then the ensemble (ensemble of machine learning utilities) is trained (validated) with more labeled data (thus indicating the ML modeled labels as problematic and requires more training)) (para. 6, 43).

B:	Nowhere does Ashani disclose that pairs of machine-generated labels are analyzed in any fashion. Therefore, 
Response to B:  The Examiner disagrees. Ashani teaches In addition to the citing of the current rejection (para. 6, 43), Ashani teaches in para. 6, “present invention utilizes an ensemble of machine learning utilities (herein referred to as second machine learning utilities or as ensemble for simplicity) to provide automated labeling for previously unlabeled data” comprises analyzing as well. The labels determined by the ensemble are then used for labeling the data set and training (comprising analysis) a first/primary machine learning utility. This enables low-cost technique for generating large volumes (comprising pairs) of labeled data. Paragraph 43, mentions the ensemble is trained with more labeled data, this also comprises comparing/analysis of sets/pairs, in order to train and know what requires training.
Thus, para. 11 teaches and generating a third set including data pieces for which labels have been determined with agreement score/level above a selected threshold, (thus, also comprising analyzing). 
Para. 26, further teaches “scoring (requires analyzing) module is configured for receiving output data from said two or more machine learning utilities in connection with labeling of a data piece and for processing said output data to assign corresponding scores to the first labels for the data piece, and comparing (also comprising analysis of pairs) the assigned scores to a pre-provided threshold, for assigning a label to the data piece in accordance with first label having maximal score above the threshold, or for rejecting pieces of data with all first labels below the threshold”. 

Allowable Subject Matter
3.	Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/6/22 and 8/18/22 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  
   
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al., (Rowan), US Patent No.: 11321629 as applied to claims above in view of Ashani et al., (Ashani), US PGPub. No.: 20200320440.

 	As per claim 1, Rowan teaches a method, comprising: 
receiving from a data store a plurality of data items (a data set database) (col. 5, lines 16) and a user-generated label associated with each data item in the plurality of data items, (The training set labeling system presents to the user, via a graphical user interface, successive sets of unlabeled data items for labeling by the user. After the user has labeled some of the data items, the training set labeling system analyzes the labeled data items) (col. 1, lines 48-52); 
validating a machine learning (ML) model by: training the ML model using a first portion of the plurality of data items and the user-generated labels associated therewith, (In this case, as the user provides labels for the data items that are presented to the user, the analysis model undergoes a machine learning process by which the analysis model learns to label the data items based on the data items that have been labeled so far by the user; hence, thus comprising the first portion; labeled by the user)(col. 3, lines 8-14) ; 
providing as input to the ML model a second portion of the plurality of data items, (the analysis model can generate, for each predicted label (input of second portion) a confidence score) (col. 3, lines 20-21);
receiving from the ML model one of a plurality of ML model-generated labels for each data item in the second portion of the plurality of data items, (col. 3, lines 15-16); and 
comparing the user-generated label associated with each data item in the second portion of the plurality of data items with the ML model-generated label associated with the same data item in the second portion of the plurality of data items, (the analysis model 118 analyzes labeled data items 140 in order to learn what characteristics of the data items predict the label that was provided by the user. By learning to predict how the user would label data items, the analysis model 118 can greatly improve the efficiency of the labeling process. In one embodiment, the analysis model 118 learns to predict how the user would label unlabeled data items in order to reduce the number of inputs needed by the user) (col. 8, lines 4-11);
Rowan does not specifically teach based on the validating of the ML model, determining a confusion metric for each distinct pair of labels in the plurality of ML model-generated labels; and based on the confusion metrics, identifying one of the plurality of ML model- generated labels as a problematic label.  
However, Ashani teaches, based on the validating of the ML model, determining a confusion metric for each distinct pair of labels in the plurality of ML model-generated labels; and based on the confusion metrics, identifying one of the plurality of ML model- generated labels as a problematic label, (if the manual validation shows a substantial disagreement (confusion metric) between the labels assigned to the data pieces of the second set by the ensemble and the correct labels assigned by a human user, then the scoring and/or thresholds of the ensemble may be changed and the automatic processing of the results from the different utilities of the ensemble may be performed again with the new scoring and/or thresholds. In another variant, if the manual validation shows a substantial disagreement between the labels assigned to the data pieces of the second set by the ensemble and the correct labels assigned by a human user, then the ensemble (ensemble of machine learning utilities) is trained (validated) with more labeled data (thus indicating the ML modeled labels as problematic and requires more training)) (para. 6, 43).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning teachings of Rowan and Ashani in order to enable low-cost technique for generating large volumes of labeled data, which would otherwise require costly and time consuming manual labeling process, (Ashani; para. 6).
 
 	As per claim 3, the method of claim 1,
Rowan does not specifically teach wherein identifying the one of the plurality of ML model- generated labels as problematic comprises: identifying the one of the plurality of ML model-generated labels as being in conflict with another label of the plurality of ML model-generated labels.  
However, Ashani teaches wherein identifying the one of the plurality of ML model- generated labels as problematic comprises: identifying the one of the plurality of ML model-generated labels as being in conflict with another label of the plurality of ML model-generated labels, (disagreement viewed as problematic) (para. 12, 31, 51).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning teachings of Rowan and Ashani in order to enable low-cost technique for generating large volumes of labeled data, which would otherwise require costly and time consuming manual labeling process, (Ashani; para. 6).
 
 	As per claim 10, Rowan teaches a system, comprising: 
at least one processor circuit; and 
at least one memory that stores program code (training set labeling system comprised of processing resources, memory, (memory couple to processor) software; (col. 10, lines 53-63; Fig. 1), that, when executed by the at least one processor circuit, perform operations, the operations (software application or program that implements (performs operations) the training set labeling system ) (col. 10, lines 53-63; col. 11, lines 4-5; Fig. 1), comprising: 
receiving from a data store a plurality of data items and a user-generated label associated with each data item in the plurality of data items (a data set database; The training set labeling system presents to the user, via a graphical user interface, successive sets of unlabeled data items for labeling by the user. After the user has labeled some of the data items, the training set labeling system analyzes the labeled data items (Col. 1, lines 48-52; Col. 5, lines 16; 10, lines 61, 67; Fig. 1); and 
validating a machine learning (ML) model by: 
training the ML model using a first portion of the plurality of data items and the user-generated labels associated therewith (In this case, as the user provides labels for the data items that are presented to the user, the analysis model undergoes a machine learning process by which the analysis model learns to label the data items based on the data items that have been labeled so far by the user; hence, thus comprising the first portion; labeled by the user)(col. 3, lines 8-14); 
providing as input to the ML model a second portion of the plurality of data items (the analysis model can generate, for each predicted label (input of second portion) a confidence score) (col. 3, lines 20-21); 
receiving from the ML model one of a plurality of ML model- generated labels for each data item in the second portion of the plurality of data items (col. 3, lines 15-16); and 
comparing the user-generated label associated with each data item in the second portion of the plurality of data items with the ML model- generated label associated with the same data item in the second portion of the plurality of data items, (the analysis model 118 analyzes labeled data items 140 in order to learn what characteristics of the data items predict the label that was provided by the user. By learning to predict how the user would label data items, the analysis model 118 can greatly improve the efficiency of the labeling process. In one embodiment, the analysis model 118 learns to predict how the user would label unlabeled data items in order to reduce the number of inputs needed by the user) (col. 8, lines 4-11); 
based on the validating of the ML model, determining a confusion metric for each distinct pair of labels in the plurality of ML model- generated labels; andAMENDMENT AND REPLYPage 5Serial Number: 16/773,153Attorney Docket No.: 407912-US-NP 
Filing Date: January 27, 2020based on the confusion metrics, identifying one of the plurality of ML model-generated labels as a problematic label. 
Rowan does not specifically teach based on the validating of the ML model, determining a confusion metric for each distinct pair of labels in the plurality of ML model- generated labels; andAMENDMENT AND REPLYPage 5Serial Number: 16/773,153Attorney Docket No.: 407912-US-NP Filing Date: January 27, 2020based on the confusion metrics, identifying one of the plurality of ML model-generated labels as a problematic label.
However, Ashani teaches based on the validating of the ML model, determining a confusion metric for each distinct pair of labels in the plurality of ML model- generated labels; andAMENDMENT AND REPLYPage 5Serial Number: 16/773,153Attorney Docket No.: 407912-US-NP Filing Date: January 27, 2020based on the confusion metrics, identifying one of the plurality of ML model-generated labels as a problematic label, (if the manual validation shows a substantial (confusion metric) disagreement (problematic label) between the labels assigned to the data pieces of the second set by the ensemble and the correct labels assigned by a human user, then the scoring and/or thresholds of the ensemble may be changed and the automatic processing of the results from the different utilities of the ensemble may be performed again with the new scoring and/or thresholds. In another variant, if the manual validation shows a substantial disagreement between the labels assigned to the data pieces of the second set by the ensemble and the correct labels assigned by a human user, then the ensemble (ensemble of machine learning utilities) is trained (validated) with more labeled data (thus indicating the ML modeled labels as problematic and requires more training)) (para. 6, 43).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning teachings of Rowan and Ashani in order to enable low-cost technique for generating large volumes of labeled data, which would otherwise require costly and time consuming manual labeling process, (Ashani; para. 6).

 
 	As per claim 12, the system of claim 10, it is rejected based on the analysis of claim 3, due to the similarity of the limitations. 
  
 	As per claim 18, Rowan teaches A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a computing device, (col. 10, lines 53-63; Fig. 1), the remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations. 

 	As per claim 20, Rowan teaches the computer-readable storage medium of claim 18, (col. 10, lines 53-63; Fig. 1); the remainder of the limitations are rejected based on the analysis of claim 3, due to the similarity of the limitations.

8.	Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al., (Rowan), US Patent No.: 11321629 as applied to claims above in view of Ashani et al., (Ashani), US PGPub. No.: 20200320440 in view of Ghanta et al., (Ghanta), US PGPub. No.: 20200034665.

 	As per claim 2, the method of claim 1, 
Neither Rowan nor Ashani specifically teaches wherein the plurality of data items comprises at least one of: emails; customer relationship management application-related messages; or support ticketing system-related messages.
However, Ghanta teaches wherein the plurality of data items comprises at least one of: emails; customer relationship management application-related messages; or support ticketing system-related messages, (para. 66).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning teachings of Rowan, Ashani and Ghanta such that after the machine learning model is generated, the policy pipeline 202 pushes the machine learning model to the inference pipelines 206a-c, where it is used to predict whether one or more emails, e.g., provided as input/inference data 210, are spam, (Ghanta; para. 66).
 
	As per claim 11, the system of claim 10. It is rejected based on the analysis of claim 2, due to the similarity of the limitations.

 	As per claim 19, Rowan teaches the computer-readable storage medium of claim 18, (col. 10, lines 53-63; Fig. 1); the remainder of the limitations are rejected based on the analysis of claim 2, due to the similarity of the limitations.

9.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al., (Rowan), US Patent No.: 11321629 as applied to claims above in view of 
Ashani et al., (Ashani), US PGPub. No.: 20200320440 in view of Huszar et al., (Huszar), US PGPub. No.: 20180240031.

 	As per claim 4, the method of claim 3, 
Neither Rowan nor Ashani teaches further comprising performing, responsive to the identifying the one of the plurality of ML model-generated labels as problematic: merging the problematic label with the other label that is conflict with the problematic label; and retraining the ML model after said merging.  
However, Huszar teaches further comprising performing, responsive to the identifying the one of the plurality of ML model-generated labels as problematic: merging the problematic label with the other label that is conflict with the problematic label; and retraining the ML model after said merging, (via convergence (hence problematic, then obtain a label for each informative object and retrain using newly labeled objects) (para. 35; Fig. 2/225, 240, 245)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning teachings of Rowan, Ashani and Huszar in order to provide labeling of informative objects, and re-training the committee members until the committee members reach convergence, (Huszar; para. 10).

 	As per claim 13, the system of claim 12, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.  

10.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al., (Rowan), US Patent No.: 11321629 as applied to claims above in view of 
Ashani et al., (Ashani), US PGPub. No.: 20200320440 in view of Durand et al., (Durand), US PGPub. No.: 20200302340.

 	As per claim 5, the method of claim 1, 
Neither Rowan nor Ashani specifically teach wherein identifying the one of the plurality of ML model- generated labels as problematic comprises: identifying the one of the plurality of ML model-generated labels as a relatively weak label such that other labels of the plurality of ML model-generated labels are predicted by the ML model instead of the one of the plurality of ML model-generated labels.
	However, Durand teaches wherein identifying the one of the plurality of ML model- generated labels as problematic comprises: identifying the one of the plurality of ML model-generated labels as a relatively weak label such that other labels of the plurality of ML model-generated labels are predicted by the ML model instead of the one of the plurality of ML model-generated labels, (para. 32).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning teachings of Rowan, Ashani and Durand in order to include an error value which can be used to update each of the plurality of the parameters of each constituent plurality of parameters within the machine learning model to encourage similarity between the user conditional data object representation, which may be representative of the data label predicted by the machine learning model, and the respective first data label, (Durand; para. 26).

 	As per claim 14, the system of claim 10, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.

11.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al., (Rowan), US Patent No.: 11321629 as applied to claims above in view of 
Ashani et al., (Ashani), US PGPub. No.: 20200320440 in view of McCourt et al., (McCourt), US PGPub. No.: 20200019884.

 	As per claim 7, the method of claim 1, 
Neither Rowan nor Ashani specifically teaches wherein identifying the one of the plurality of ML model- generated labels as problematic comprises: identifying the one of the plurality of ML model-generated labels as disturbing other labels of the plurality of ML model-generated labels such that the one of the plurality of ML model-generated labels is incorrectly predicted by the ML model instead of the other labels.  
However, McCourt teaches wherein identifying the one of the plurality of ML model- generated labels as problematic comprises: identifying the one of the plurality of ML model-generated labels as disturbing other labels of the plurality of ML model-generated labels such that the one of the plurality of ML model-generated labels is incorrectly predicted by the ML model instead of the other labels, (if when the model is run on a test data entry it incorrectly predicts an output of “false” for an input (e.g., audio or text of a phone call) and the correct label is known to be “true”, one or more parameters of the model can be updated to make the model more accurate) (para. 41).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning teachings of Rowan, Ashani and McCourt in order to include a tolerator which can also be used to clean incorrect training data so that data can be used to more accurately determine an accuracy score or performance score of any classifier, (McCourt; para.31).

 	As per claim 16, the system of claim 10, Rowan teaches wherein the artificial intelligence engine is configured, (col. 10, lines 53-63; Fig. 1); the remainder of the limitations are rejected based on the analysis of claim 7, due to the similarity of the limitations.

12.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al., (Rowan), US Patent No.: 11321629 as applied to claims above in view of 
Ashani et al., (Ashani), US PGPub. No.: 20200320440 in view of McCourt et al., (McCourt), US PGPub. No.: 20200019884 and further in view of Huszar et al., (Huszar), US PGPub. No.: 2018024003.

 	As per claim 8, the method of claim 7, 
Neither Rowan, Ashani nor McCourt further comprising performing, responsive to the identifying the one of the plurality of ML model-generated labels as problematic: providing additional data items associated with the problematic label to the ML model; and retraining the ML model based on said providing.
However, Huszar teaches responsive to the identifying the one of the plurality of ML model-generated labels as problematic, (convergence is not reached) (para. 35, Fig. 2/235): providing additional data items associated with the problematic label to the ML model, (via obtain a label from a human rater for each informative object identified in the iteration) (para. 35); and retraining the ML model based on said providing, (para. 35).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rowan, Ashani, McCourt and Huszar such that the active learning system has learned a strong model, which can be represented by any one of the committee members, (Huszar; para. 35).

 	As per claim 17, the system of claim 16, it is rejected based on the analysis of claim 8, due to the similarity of the limitations.  

13.	Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al., (Rowan), US Patent No.: 11321629 as applied to claims above in view of 
Ashani et al., (Ashani), US PGPub. No.: 20200320440 and further in view of Buckler et al., (Buckler), US PGPub. No.: 20190244348.

 	As per claim 9, the method of claim 1, 
Neither Rowan nor Ashani specifically teach wherein the validating is performed a k number of iterations, wherein k is any positive integer, and wherein the confusion metric for each distinct pair of labels in the plurality of ML model-generated labels is aggregated across the k iterations.
However, Buckler teaches wherein the validating is performed a k number of iterations, wherein k is any positive integer, and wherein the confusion metric for each distinct pair of labels in the plurality of ML model-generated labels is aggregated across the k iterations, (from 2k and 1k iterations) (para. 310).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rowan, Ashani, and Buckler in order to provide architectural capabilities mitigate drawbacks by increasing the efficiency of available training data and make the intermediate steps capable of being objectively validated, (Buckler; para. 93).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Chiang, US Patent No.: 5720003, col. 3, lines 3-7; col. 7, lines 38-41 and Fig. 6.  See form 892.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        9/26/22